Citation Nr: 0734891	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-24 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the cervical spine, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased initial evaluation for 
headaches, currently evaluated as 30 percent disabling.  

4.  Entitlement to a compensable evaluation for thoracic 
outlet syndrome of the right upper extremity.  

5.  Entitlement to a compensable evaluation for thoracic 
outlet syndrome of the left upper extremity.  

6.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.  

7.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.  

8.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear hearing 
loss.  

9.  Entitlement to service connection for blackouts.

10.  Entitlement to service connection for temporomandibular 
joint disorder.  

11.  Entitlement to service connection for enlarged left 
kidney.  

12.  Entitlement to service connection for a chronic left 
knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1985 and from March 1990 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1999 and January 2003 rating decisions 
of the Seattle, Washington, and Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Offices (ROs).  

In the October 1999 rating decision, the RO denied service 
connection for the following disabilities:  blackouts, right 
clavicle fracture, hearing loss of the right ear, chronic 
left knee disorder, chronic bilateral ankle disorders, 
chronic temporomandibular joint disorder, and an enlarged 
left kidney.  In the same rating decision, the RO granted 
service connection and assigned the following disability 
evaluations:  L3-5 disc disease, 20 percent disabling; C3-7 
disc disease with headaches and upper extremity symptoms, 40 
percent disabling; hearing loss of the left ear, 
noncompensably disabling; tinnitus, 10 percent disabling; 
right patellar tendonitis, 10 percent disabling; bilateral 
pes planus, 10 percent disabling; and gastroesophageal reflux 
disease (GERD), 10 percent disabling.  Thereafter, the 
veteran perfected an appeal for the issues pertaining to 
blackouts, hearing loss of the right ear, chronic left knee 
disorder, chronic temporomandibular joint disorder, enlarged 
left kidney, C3-7 disc disease, L3-5 disc disease, and GERD.  
See May 2000 Statement of the Case (SOC) and June 2000 VA 
Form 9 which clearly indicates that he wished to appeal all 
issues listed in the SOC.

In the May 2000 SOC, the RO determined that when the 
veteran's cervical spine was previously rated, the 40 percent 
disability rating included headaches and thoracic outlet 
syndrome.  However, in reviewing the veteran's medical 
records, it was determined that separate evaluations for the 
disabilities were warranted.  Thus, a 20 percent evaluation 
was assigned for degenerative disc disease of the cervical 
spine, a 30 percent evaluation for headaches, and 
noncompensable evaluations for both thoracic outlet syndrome 
of the right and left upper extremities.  The veteran was 
advised of the most recent grants of increased ratings by a 
May 2000 letter.  However, he did not withdraw his appeal, 
and as previously noted, on substantive appeal the veteran 
checked that he wanted to appeal all issues listed in the 
SOC.  Additionally, in AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court or CAVC) 
held that, on a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, the appeal for these matters continue.

Regarding the GERD claim, in relevant part, the veteran 
submitted a July 2000 personal statement to the RO noting 
that his GERD was worse than the current evaluation 
contemplated.  The RO treated the veteran's July 2000 
statement as a NOD and issued a SOC in August 2000.  In turn, 
the veteran submitted a VA Form 9 in August 2000.  Thus, this 
issue has been properly perfected for appellate review, too.  

On behalf of the veteran, the veteran's representative filed 
a claim for increased rating for the veteran's service-
connected bilateral tinnitus in January 2003.  In the January 
2003 rating decision, the RO determined that clear and 
unmistakable error was not found in the evaluation of 
tinnitus and continued the current 10 percent evaluation.  
The veteran contests the issue of the 10 percent evaluation, 
and asserts that his bilateral tinnitus warrants separate 
evaluations for each ear.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Boise, Idaho; hence, 
that RO now has jurisdiction over the claims on appeal.  

The issues of entitlement to increased rating for 
degenerative disc disease of the cervical spine, headaches, 
thoracic outlet syndrome of the right upper extremity, 
thoracic outlet syndrome of the left upper extremity, 
degenerative disc disease of the lumbar spine and GERD, and 
entitlement to service connection for blackouts, 
temporomandibular joint disorder, and an enlarged left kidney 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  On July 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his claims on appeal with regard 
to service connection for a chronic left knee disorder and 
hearing loss of the right ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus, bilateral or 
unilateral.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003, 2007); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for a chronic 
left knee disorder, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

3.  Because the veteran has withdrawn his appeal relating to 
the issue of whether new and material evidence has been 
presented to reopen a claim of service connection for hearing 
loss of the right ear, the Board does not have jurisdiction 
to consider this claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Increased Rating for Bilateral Tinnitus

The veteran has requested an increased evaluation for 
bilateral tinnitus, specifically a 10 percent evaluation for 
each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

B.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.  The veteran has withdrawn the appeal of 
his claims of entitlement to service connection for a chronic 
left knee disorder and hearing loss of the right ear; hence, 
there remain no allegations or errors of fact or law for 
appellate consideration as to these matters.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
these claims, and they must be dismissed.  

In an October 1999 rating decision, the RO denied in 
pertinent part, the veteran's claims of service connection 
for a chronic left knee disorder and hearing loss of the 
right ear.  In a personal statement dated July 2000, the 
veteran indicated that he "never asked nor [does] [he] ask 
for [s]ervice [c]onnection for the [l]eft [k]nee," and right 
ear hearing loss should have never been an issue.  He also 
indicated by marking an "x" that he is not appealing the 
denial of service connection for both claimed disabilities.  
This statement constitutes a written withdrawal of the 
substantive appeal with the regard to these matters; 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration as to these issues.  
Accordingly, the Board does not have jurisdiction to review 
these claims, and they must therefore be dismissed without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204(b), (c).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.

The appeal as to the claim of entitlement to service 
connection for a chronic left knee disorder is dismissed.  

The appeal as to the claim of whether new and material 
evidence has been presented to reopen a claim of service 
connection for right ear hearing loss is dismissed.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
remaining pending claims.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159 and 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).

For the claims of entitlement to increased rating for 
degenerative disc disease of the cervical spine, headaches, 
thoracic outlet syndrome of the right upper extremity, 
thoracic outlet syndrome of the left upper extremity, 
degenerative disc disease of the lumbar spine and GERD, and 
entitlement to service connection for blackouts, 
temporomandibular joint disorder, and an enlarged left 
kidney, the veteran was not given specific notice of his 
rights and responsibilities with respect to the elements of a 
basic service connection claim or the evidence needed to 
substantiate his claims for increased ratings.  The Board 
concludes that the effect of this notice deficiency is 
prejudicial to the veteran, as he may have provided 
additional evidence that would have shown that his 
disabilities met the criteria for a higher rating or 
warranted a grant of service connection if he had been 
informed of what evidence was required to substantiate such 
claims.  This matter must be remanded so that proper notice 
may be provided to the veteran and any necessary development 
performed.

Review of the claims file also reveals that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The record reflects that, in September 
2000, the veteran was awarded Social Security disability 
benefits based on his inability to engage in substantial 
gainful activity because of severe impairments due to 
degenerative changes of the spine, an adjustment disorder, 
and pain disorder.  While the Social Security Administration 
(SSA) decision awarding him benefits is of record, there is 
no indication that a request has been made for the records 
from the SSA which were relied upon in making the September 
2000 disability determination.  The CAVC has held that, where 
VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  The Board finds that an 
attempt should be made to obtain those records, as they are 
relevant to the issues on appeal.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that following the issuance of the 
August 2000 SOC, new medical records were added to the claims 
file that the RO has not considered, nor did the veteran or 
his representative waive initial consideration by the RO.  On 
remand, the additional evidence must be considered.  A 
supplemental statement of the case (SSOC) will be furnished 
if the RO receives additional pertinent evidence after an SOC 
or most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2007).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claims for entitlement 
to increased ratings and service 
connection for the pending claims.  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain from the SSA copies of all 
medical records underlying the veteran's 
disability award determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his degenerative disc 
disease of the cervical spine, headaches, 
thoracic outlet syndrome of the right 
upper extremity, thoracic outlet syndrome 
of the left upper extremity, degenerative 
disc disease of the lumbar spine GERD, 
blackouts, temporomandibular joint 
disorder, and an enlarged left kidney 
disabilities since 2000.  After securing 
the necessary authorizations for release 
of this information, obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

4.  Arrange for the appropriate VA 
examinations (orthopedic, neurological, 
and gastrointestinal) of the veteran to 
determine the current severity of the 
service-connected degenerative disc 
disease of the cervical spine, headaches, 
thoracic outlet syndrome of the right 
upper extremity, thoracic outlet syndrome 
of the left upper extremity, degenerative 
disc disease of the lumbar spine, and 
GERD.  The VA claims folder, including a 
copy of this Remand, must be made 
available to and reviewed by the 
examiners.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis. The examiner must describe all 
symptomatology.

(a) Regarding the cervical, thoracic, and 
lumbar disorders, the examiner(s) must 
also provide full findings on the range 
of motion of the cervical and 
thoracolumbar spine, and comment on 
whether there is any weakness, 
fatigability, incoordination, or flare-
ups.  If feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.

The examiner must identify any objective 
evidence of pain in the cervical and 
thoracolumbar spine and any functional 
loss associated with pain or other 
neurological impairment.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth in 
a typewritten report.

(b) Regarding GERD, all necessary studies 
should be performed and all pertinent 
clinical findings should be reported.  
Examination findings should be reported 
to allow for evaluation of the disability 
under the terms of applicable VA rating 
criteria, to include pain, vomiting, 
recurrent hematemesis or melena, anemia, 
weight loss, frequency and duration of 
episodes as well as whether the resulting 
impairment is mild, moderate, moderately 
severe, or severe.  The examiner should 
clearly list all symptoms attributable to 
the veteran's service-connected 
disability.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected disability on 
the veteran's ability to work, and 
provide supporting rationale for this 
opinion.

(c)  Regarding headaches, the examiner 
should comment on whether the veteran's 
disability is productive of 
characteristic prostrating attacks, 
averaging one in 2 months over the last 
several months; characteristic 
prostrating attacks occurring on an 
average of once a month over the last 
several months; or very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.

5.  Thereafter, undertake any additional 
development deemed appropriate.  Once 
such development is completed, 
readjudicate the issues on appeal.  If 
any benefits sought on appeal remain 
denied, the issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and afford 
the appropriate time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


